DISMISS and Opinion Filed May 28, 2021




                                     S In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-00-01405-CV

   GEORGE EDWARD SEWELL AND ELIZABETH UDELL, Appellants
                          V.
        PITTSBURGH CORNING CORPORATION, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. 96-04255-B

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                        Opinion by Justice Partida-Kipness
      We reinstate this appeal. In 2000, we abated this case due to Pittsburgh

Corning Corporation’s bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted

an independent review of the federal Public Access to Court Electronic Records

(PACER) system which shows the bankruptcy case associated with this appeal was

terminated on April 18, 2019, effectively dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Brewer v. Admiral Ins. Co., 2002 WL 31312990, at *1

(Tex. App.—Dallas Oct. 16, 2002, no writ) (per curiam) (not designated for

publication).



                                        /Robbie Partida-Kipness/
                                        ROBBIE PARTIDA-KIPNESS
                                        JUSTICE

001405F.P05




                                      –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

GEORGE EDWARD SEWELL and                     On Appeal from the 44th Judicial
ELIZABETH UDALL, Appellants                  District Court, Dallas County, Texas
                                             Trial Court Cause No. 96-04255-B.
No. 05-00-01405-CV          V.               Opinion delivered by Justice Partida-
                                             Kipness. Justices Myers and Garcia
PITTSBURGH CORNING                           participating.
CORPORATION, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered May 28, 2021




                                       –3–